                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )   Case No. 16-00321-15/21-CR-W-BP
                                                 )
 CHRISTINE LITTLE WOOD, and                      )
 CARLOS BERRIOS                                  )
                                                 )
                               Defendants.       )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On November 14, 2018, the Grand Jury returned a Third Superseding
Indictment charging Defendants Little Wood and Berrios with one count of conspiracy to distribute
heroin and methamphetamine in violation of Title 21, United States Code, Sections 841(a)(1),
(b)(1)(A) and 846, one count of conspiracy to commit money laundering in violation of Title 18,
United States Code, Sections 1956(a)(1)(A)(i), (B)(i), (ii) and (h), two counts of interstate
transportation in aid of racketeering in violation of Title 18, United States Code, Section
1952(a)(2), and two counts of maintaining drug premises in violation of Title 21, United States
Code, Section 856. The Third Superseding Indictment further charges Defendant Berrios with use
of a communication facility to facilitate drug conspiracy in violation of Title 21, United States
Code, Section 843(b). Additionally, the Third Superseding Indictment charges both defendants
with allegations of criminal forfeiture.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Bruce A. Rhoades and Sean Foley
     Case Agent: none
     Defense: Katrina Y. Robertson (Christine Little Wood) (may have a jury attorney)
              Cynthia Marie Dodge (Carlos Berrios)

OUTSTANDING MOTIONS:

Christine Little Wood:
 11/14/2018                             (Ex Parte) EX PARTE MOTION for Ex Parte
                              view639   Supplemental Application for Investigative Services by
                                        Christine Little Wood. Suggestions in
                                 opposition/response due by 11/28/2018 unless
                                 otherwise directed by the court. (Robertson, Katrina)
                                 (Entered: 11/14/2018)


11/15/2018   view642   MOTION for release of Brady materials by Christine Little
                       Wood. Suggestions in opposition/response due by 11/29/2018
                       unless otherwise directed by the court. (Attachments: # 1 Exhibit
                       1)(Robertson, Katrina) (Entered: 11/15/2018)


11/26/2018   view658   MOTION to Dismiss Case by Christine Little Wood.
                       Suggestions in opposition/response due by 12/10/2018 unless
                       otherwise directed by the court. (Attachments: # 1 Exhibit 1, # 2
                       Exhibit 2)(Robertson, Katrina) (Entered: 11/26/2018)


12/11/2018   view686   MOTION for bill of particulars by Christine Little Wood.
                       Suggestions in opposition/response due by 12/26/2018 unless
                       otherwise directed by the court. (Robertson, Katrina) (Entered:
                       12/11/2018)


01/07/2019                  MOTION for Order(SEALED) Compel by Christine Little
                 view722    Wood. Suggestions in opposition/response due by
                            1/22/2019 unless otherwise directed by the court.
                            (Robertson, Katrina) (Entered: 01/07/2019)


01/10/2019                  MOTION for Order(SEALED) by Christine Little Wood.
                 view727    Suggestions in opposition/response due by 1/24/2019 unless
                            otherwise directed by the court. (Attachments: # 1 Exhibit
                            1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5,
                            # 6 Exhibit 6)(Robertson, Katrina) (Entered: 01/10/2019)


01/12/2019                       (Ex Parte) EX PARTE MOTION for Order for
                       view728   Subpoena of Witnesses by Christine Little Wood.
                                 Suggestions in opposition/response due by 1/28/2019
                                 unless otherwise directed by the court. (Robertson,
                                 Katrina) (Entered: 01/12/2019)


01/17/2019                       (Ex Parte) EX PARTE MOTION for Amended
                       view734   Exparte Motion for Subpoena of Witnesses by
                                 Christine Little Wood. Suggestions in
                                 opposition/response due by 1/31/2019 unless otherwise


                                         2
                                       directed by the court. (Robertson, Katrina) (Entered:
                                       01/17/2019)


 01/22/2019       view742    MOTION Notice of Business Records by Christine Little Wood.

                             Suggestions in opposition/response due by 2/5/2019 unless

                             otherwise directed by the court. (Attachments: # 1

                             Affidavit)(Robertson, Katrina) (Entered: 01/22/2019)


Carlos Berrios
 11/19/2018       view651    MOTION to Dismiss Third Superseding Indictment Count(s)
                             Six, Eight, and Ten by Carlos Berrios. Suggestions in
                             opposition/response due by 12/3/2018 unless otherwise directed
                             by the court. (Dodge, Cynthia) (Entered: 11/19/2018)


 11/19/2018       view652    MOTION for speedy trial by Carlos Berrios. Suggestions in
                             opposition/response due by 12/3/2018 unless otherwise directed
                             by the court. (Dodge, Cynthia) (Entered: 11/19/2018)


 01/22/2019       view744    MOTION Production of Witness 17(b) by Carlos Berrios.

                             Suggestions in opposition/response due by 2/5/2019 unless

                             otherwise directed by the court. (Dodge, Cynthia) (Entered:

                             01/22/2019)


** Defense counsel for Berrios intends to file a motion to allow her expert to testify via live
video-feed due to the Government shutdown and the need to obtain travel funds

TRIAL WITNESSES:
     Government: 19 with stipulations; 22 without stipulations
     Defendant Little Wood: 8-10 witnesses, including the Defendant
     Defendant Berrios: 4-5 witnesses, including the Defendant

TRIAL EXHIBITS
     Government: approximately over 100 exhibits (includes sub-numbered exhibits)
     Defendant Little Wood: no more than 50 exhibits (includes sub-numbered exhibits)
     Defendant Berrios: no more than 50-75 exhibits (includes sub-numbered exhibits)

                                              3
DEFENSES: General denial as to both.

POSSIBLE DISPOSITION:
     Little Wood:
             ( ) Definitely for trial; (X ) Possibly for trial; ( ) Likely a plea will be worked out
     Berrios:
             (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 1.5 weeks total
     Government’s case including jury selection: 3.5 day(s)
     Defendant Little Wood’s case: 2 to 2.5 day(s)
     Defendant Berrios’ case: 2 days

STIPULATIONS: none at this time

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
              Government: Updated list due on or before January 29, 2019.
                    Proposed Witness List filed on November 13, 2018 (Doc. #633.)
                    Amended Proposed Exhibit List filed on January 10, 2019 (Doc. #725.)
              Defense: Due on or before January 29, 2019.
                    Proposed Witness List (Berrios) filed on January 22, 2019

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, February 6,
       2019.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: One or both parties is/are considering a motion in limine regarding co-
       defendant and prior convictions. Motions in Limine due on or before February 6, 2019.

TRIAL SETTING: Criminal jury trial docket set for February 11, 2019.

       Please note: Given the length of trial it should be set on the first week.

IT IS SO ORDERED.

                                                      /s/ Lajuana M. Counts
                                                      Lajuana M. Counts
                                                      United States Magistrate Judge

                                                 4
